In an action to recover the proceeds of promissory notes, the defendant appeals from so much of an order of the Supreme Court, Queens County (Price, J.), dated May 23, 1991, as conditioned the vacatur of default judgments entered against him in the amount of $114,057.12, on depositing with the court the sum of $114,057.12 as security.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the provision in the *577order which conditioned the vacatur of the default judgments on the deposit of security with the court was not inconsistent with the oral decision rendered by the court following the traverse hearing (cf., Green v Morris, 156 AD2d 331).
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.